DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The range of “40 moles to 50 moles” as required in the instant claim 9 fails to limit the range of “50 to 60 moles” as required in the independent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-7, 9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smulek et al “The Influence of Diluent on the Extraction of Iron(III) from Hydrochloric Acid Solutions by Tertiary Amines”, J. Inorg. Nucl. Chem., 1062, Vol. 24, pp. 1651-1666) in view of Rydberg (“Solvent Extraction Principles and Practice, Revised and .
	Smulek discloses a process for the extraction of iron (III) from hydrochloric acid solutions with tertiary amines in a series of diluents (note abstract).
	The tertiary amines can be tri-benzylamine (TBA), tri-n-butylamine (TBuA), tri-n-hexylamine (THA) and tri-n-octylamine (TOA) (note page 1654, the paragraph above Table 1).  The tertiary amines as disclosed in Smulek are considered as the claimed extractants.
	The solution to be treated is an aqueous phase 8M in hydrochloric acid and containing a concentration of Fe of 5.3 x 10-5 M (note page 1654, “Solutions” paragraph).
	The diluents as disclosed in Smulek is considered as the claimed organic solvent.
	Smulek discloses that standard 0.1 M solutions of the amines in various diluents were prepared on a weight basis and diluted as needed (note page 1654, “Solutions” paragraph).  This fairly teach the step of preparing an “extraction solution”.
	The two solutions are mixed and shaken for 10 minutes.  Smulek further discloses that since change of temperature has only a small effect on the extraction coefficient no precautions were taken to thermostat the system.  The laboratory temperature varied between 18-22oC, which is considered as the claimed “atmospheric temperature”).  Separation of the phases after equilibration was good (note page 1654, “Procedure” paragraph)
-5 to 10-3 M were employed and the initial concentration of iron was 5.3 x 10 -5 M (note page 1654, “Solutions” paragraph).  As shown in Table 5, the initial concentration of TOA can be 2.5 x 10-3 M and the molar ratio of amine to iron would be 47.  This value would have suggested to one of ordinary skill in the art a slightly higher value based upon a reasonable expectation of success, In re O’Farrell, 853 F.2d 894, 904, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988).  The disclosure of Smulek is not limited to the exemplified 2.5 x 10-3, in Tables 2-5 and 7, 5.0 x 10-3 amine can be used.  Furthermore, the broad disclosure “within 10-5 to 10-3 M” as stated above would give a range of molar ratio of amine to Fe that overlaps the claimed range.  With respect to the encompassing and overlapping ranges previously discussed, the subject matter as a whole would have been obvious to one of ordinary skill in the art at the time of invention to select the portion of the prior art’s range which is within the range of the applicants’ claims because it has been held prima facie case of obviousness to select a value in a known range by optimization for the results. In re Boesch, 205 USPQ 215. Additionally, the subject matter as a whole would have been obvious to one of ordinary skill in the art at the time invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.  
	Smulek discloses that 6 ml of each phase were used (note page 1654 “Procedure” paragraph), thus, the volume ratio of the aqueous phase HCl containing Fe and the amine in diluent is 1:1.
	For the instant claim 2, Smulek discloses that the iron concentration in the initial aqueous phase was determined spectrophotometrically (note page 1654, “Solutions” paragraph).  
	For the instant claims 3-4, Smulek discloses that the diluent (i.e. the organic solvent) can be toluene, xylene, hexane, octane, cyclohexane, etc. (note Table 1).
	For the instant claims 5-7, Smulek discloses the use of tri-n-octylamine (TOA).
	The differences are Smulek does not specifically disclose 1) the stirring speed and shorter extraction time and 2) the HCl solution is a waste acid.	
	For the difference 1), Smulek discloses that the two phases were equilibrated by shaking for 10 minutes and the equilibrium was complete in 4-5 minutes (note page 1654, “Procedure” paragraph).  It would have been obvious to one skilled in the art to shorten the time it would take to achieve equilibrium by increasing the stirring because it would promote the contact between the extractant and the iron to facilitate the extraction process.  It would have been obvious to one skilled in the art to separate the organic phase and the aqueous phase in an appropriate amount time.
	In any event, Farouq is applied to teach a process of solvent extraction of iron ions from hydrochloric acid solutions (note title).  Methyl isobutyl ketone (MIBK) and acetophenone (methyl phenyl ketone) are used as the extractants.  Farouq teaches that 4 parameters that would affect the solvent extraction method are time, stirring rate, solvent to HCl ratio and initial concentration of Fe ions in the crude HCl (note abstract).
It would have been obvious to one of ordinary skill in the art to select appropriate time and stirring rate for the process of Smulek based on the solvent to HCl ratio and initial concentration of Fe ions in crude HCl, as suggested by Farouq, in order to obtain the best extraction in the desired extraction time.

	Alternatively, Rydberg is applied to teach that the kinetics of solvent extraction, which is of paramount importance to all industrial applications, is largely determined by the interfacial chemistry.  To speed up phase transfer, the engineer tries to maximize the interfacial surface by, e.g., violent stirring, producing billions of small droplets (note page 16, first paragraph under “1.5.2. Kinetics” section.  Rydberg further discloses that in most solvent extraction processes of practical interest, both the aqueous and the organic phase are efficiently stirred.  It follows that transport of material from the bulk of the phases up to a region very close to the interface can be considered instantaneous and that diffusion in the bulk of the phases can be neglected (note paragraph under section “5.1.2 Rate-controlling role of the Diffusional Processes”).  The thickness of the diffusion films is, up to certain limiting value, an inverse function of the mechanical energy dissipated into the liquid system to stir it.  This means that δo and δw depend on the stirring rate of the two phases, on the geometry of the solvent extraction equipment, and of the stirrers used, as well as on the viscosity and density of the two liquids (note page 209, first full paragraph).  The rate of extraction is studied as a function of both hydrodynamic parameters (viscosity and density of liquids, geometry of the apparatus, geometry of stirrers, or stirring rate) and concentrations of the chemical species involved in the extraction reaction (note page 226, section “5.6.2 Identification of the Extraction Regimes”).  Thus, Rydberg fairly teaches that stirring speed is a “result-effective” variable in a solvent extraction process.
	It would have been obvious to one of ordinary skill in the art to sufficient stir the mixture of the extraction solution and the HCl acid in the process of Smulek, as suggested by Rydberg, in order to obtain the desired extraction rate in a desired extraction time.

	For difference 2), it would have been obvious to one of ordinary skill in the art to use the process of Smulek to separate iron content from any HCl acid solution, including waste HCl acid solution, because iron would be extracted regardless of the source of HCl acid solution.
	Optionally, the admitted prior art can be applied to teach that waste HCl acid that contains iron and other metallic impurities is known in the art and it is desirable in the art to remove the iron impurities from such waste acid (note paragraphs [0005]-[0009]).

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Smulek as applied to claims 1-7, 9-11 above, and further in view of Yan et al “Preparation of Chemical Metallurgical Products from Scrap Alloy Steel”, National Materials Bureau, Metal Recycling Bureau, 1992, page 112).
The difference not yet discussed is Smulek does not disclose the step of removing the metallic components in the organic solvent by adding distilled water.
Yan discloses the use of an organic phase to extract iron and when the loaded organic phase containing iron are back extracted with water, acidity and chloride ion concentration are reduced and iron enters into back extraction aqueous phase, accordingly the organic phase is regenerated.  The organic phase which is regenerated by back extraction can be returned to the extraction process (note English Translation of Part III of Page 112).  This fairly suggests that the organic phase is separated from the aqueous phase (water).
Even though the organic phase used in Yan is not the same as those disclosed in Smulek; however, water would still be as capable of extracting the iron in the organic phase of Smulek as the iron in the organic phase of Yan.
For the instant claims 13-15, it would have been obvious to one skilled in the art to use a sufficient amount of water, an appropriate condition for the back extraction (i.e. the amount of stirring, the time) and the time for separating in order to effectively regenerate the extraction solution in the process of the combined teaching of Smulek and Yan.


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smulek in view of Xie et al (2019/0084838).
Smulek is applied as stated above.
The difference not yet discussed is Smulek does not disclose the use of methyl isobutyl ketone (MIBK), triakylphospine oxide (TAPO) or tributyl phosphate (TBP) as the extractant.
Xie ‘838 discloses that it is known in the art that TBP, MIBK, trioctylamine (TOA) can be used as extractant to extract iron from HCl-containing solution (note paragraph [0020]) and steps (1)-(2) of claim 1).
It would have been obvious to one of ordinary skill in the art to use other suitable extractants, such as TBP or MIBK, in the process of Smulek to extract iron from HCl solution with reasonable expectation of success because Xie fairly suggests that these extractants and the TOA as disclosed in Smulek are analogous.

Applicant's arguments filed October 6, 2021 have been fully considered but they are not persuasive.
Applicants argue that the usual amine concentration in Smulek is 10-5 to 10-3 and the concentration of Fe is 5.3 * 10-5 M.  That is, the amount of the extractant based on 1 mole of an iron (Fe) in Smulek is 0.19 to 18.87 M, which is outside of the claimed range, i.e. 50 to 60 moles.
The “10-5 to 10-3” as disclosed in Smulek should not be limited to 1 * 10-5 to 1 * 10-3, note the values of 2.5 *10-3 and 5*10-3 in the Tables of Smulek.  The range of “10-5 to 10-3” as disclosed in Smulek is assumed to require that the concentration is in the order of 10-5 to 10-3 M of the extractant (e.g. 1-9 * 10-5 to 1-9 * 10-3).  Smulek further discloses that if the concentration of amine exceeded 10-2 M the organic phase was initially pre-equilibrated with hydrochloric acid (note page 1654, last sentence of the “Procedure” paragraph).
Applicants argue that for Table 5, Smulek does not disclose that the amount of the extractant used is 50 to 60 moles based on 1 mole of an iron ion component of the metallic components contained in the waste hydrochloric acid when using an organic solvent, e.g. an aromatic hydrocarbon solvent, an aliphatic hydrocarbon solvent and/or an alcohol.
As stated in the above rejection, the value of “47” as disclosed in Smulek would have suggested to one of ordinary skill in the art a slightly higher value based upon a reasonable expectation of success.  Furthermore, Applicants’ claim 1 does not limit the solvent to an aromatic hydrocarbon solvent, an aliphatic hydrocarbon solvent and/or an alcohol and Table 5 discloses the use of 2.5 * 10-3 to 5.0 * 10-3 of extractant with chloroform, these values would create a range (47 to 94) that overlaps the claimed range.  It should also be noted that even when the solvent is required to be the above stated compounds, claim 1 is not limited to octylamine as the extractant, Smulek discloses the use 2.5 * 10-3 to 5.0 * 10-3 of extractant (tri-n-butylamine) with toluene in Table 3 and these values would create a range that overlaps the claimed range.
Applicants argue that Rydberg, Farouq and APA cannot cure the deficiencies of Smulek because they fails to teach or suggest the relationship between the amount of the extractant and the iron contained in the waste hydrochloric acid.
The secondary references are not relied upon to teach or suggest the relationship between the amount of the extractant and the iron.
The rejection of dependent claims 12-15 is maintained for the same reasons as stated above.
The new claim 16 is rejected for the reasons as stated above.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC-YEN NGUYEN whose telephone number is (571)272-1356.  The examiner can normally be reached on Mon, Thurs and Fri 6:30 AM -3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571 272 1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        February 4, 2022